U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: DECEMBER 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period fromto. Commission File Number: 000-33053 FASTFUNDS FINANCIAL CORPORATION (Name of Registrant in its charter) NEVADA 87-0425514 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) , SUITE 703, WEST PALM BEACH, FLORIDA 33401 (Address of principal executive offices)(Zip Code) Issuer’s telephone number: (561) 514-9042 Securities registered under Section 12 (b) of the Exchange Act: NONE Securities registered under Section 12 (g) of the Exchange Act: COMMON STOCK, $. (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: ¨YesxNo Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. ¨ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 Days: xYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer: Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): ¨YesxNo The aggregate market value of the voting stock held by non-affiliates of the Registrant was $260,000 based on the last sale price of the Registrant's common stock as of the last business day of the Registrants’ most recently completed second fiscal quarter, ($0.04 per share as of June 30, 2009) as reported on the Over-the-Counter Bulletin Board. The Registrant had 10,212,456 shares of common stock outstanding as of April 9, 2010. Documents incorporated by reference: None FASTFUNDS FINANCIAL CORPORATION FORM 10-K THIS REPORT MAY CONTAIN CERTAIN “FORWARD-LOOKING” STATEMENTS AS SUCH TERM IS DEFINED IN THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1, REGULATIONS AND RELEASES, WHICH REPRESENT THE REGISTRANT’S EXPECTATIONS OR BELIEFS, INCLUDING BUT NOT LIMITED TO, STATEMENTS CONCERNING THE REGISTRANT’S OPERATIONS, ECONOMIC PERFORMANCE, FINANCIAL CONDITION, GROWTH AND ACQUISITION STRATEGIES, INVESTMENTS, AND FUTURE OPERATIONAL PLANS. FOR THIS PURPOSE, ANY STATEMENTS CONTAINED HEREIN THAT ARE NOT STATEMENTS OF HISTORICAL FACT MAY BE DEEMED TO BE FORWARD-LOOKING STATEMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WORDS SUCH AS “MAY”, “WILL”, “EXPECT”, “BELIEVE”, “ANTICIPATE”, “INTENT”, “COULD”, “ESTIMATE”, “MIGHT”, OR “CONTINUE” OR THE NEGATIVE OR OTHER VARIATIONS THEREOF OR COMPARABLE TERMINOLOGY ARE FORWARD-LOOKING STATEMENTS. THESE STATEMENTS BY THEIR NATURE INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES, CERTAIN OF WHICH ARE BEYOND THE REGISTRANT’S CONTROL, AND ACTUAL RESULTS MAY DIFFER MATERIALLY DEPENDING ON A VARIETY OF IMPORTANT FACTORS, INCLUDING UNCERTAINTY RELATED TO ACQUISITIONS, GOVERNMENTAL REGULATION, MANAGING AND MAINTAINING GROWTH, THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES, VOLATILITY OF STOCK PRICE AND ANY OTHER FACTORS DISCUSSED IN THIS AND OTHER REGISTRANT FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. PART I ITEM 1. DESCRIPTION OF BUSINESS. (a) General development of business. FastFunds Financial Corporation (“FastFunds”, “FFFC” or the “Company”) is a holding company, organized in Nevada in 1985, formerly operating through its wholly owned subsidiary Chex Services, Inc. (“Chex”).Chex is a Minnesota corporation formed in 1992, and prior to the Asset Sale described and defined in the paragraph below, provided financial services, primarily check cashing, automated teller machine (ATM) access and credit and debit card advances, to customers predominantly at Native American owned casinos and gaming establishments.FastFunds previously existed under the name “Seven Ventures, Inc.”On June 7, 2004, a wholly owned subsidiary of Seven Ventures, Inc. merged with and into Chex (the "Merger”).In the Merger, Hydrogen Power, Inc. (“HPI”), exchanged its 100% ownership of Chex for 7,700,000 shares of the Company’s common stock; representing approximately 93% of the Company’s outstanding common stock immediately following the Merger.On June 29, 2004, the Company changed its name to FastFunds Financial Corporation. On December 22, 2005, FastFunds and Chex entered into an Asset Purchase Agreement with Game Financial Corporation, pursuant to which FastFunds and Chex agreed to sell substantially all the assets of Chex (the “Asset Sale”). Such assets also represent substantially all of the operating assets of FastFunds on a consolidated basis. On January 31, 2006, FastFunds and Chex completed the Asset Sale for $14 million. Additionally, FastFunds and Chex entered into a Transition Services Agreement with Game Financial pursuant to which FastFunds and Chex agreed to provide certain services to Game Financial to ensure a smooth transition of the sale of the cash access financial services business. HPI agreed to serve as a guarantor of FastFunds and Chex’s performance obligations under the Transition Service Agreement. On February 28, 2006, HPI (then known as Equitex, Inc.), held a special meeting of shareholders at which two proposals were approved authorizing the acquisition of Hydrogen Power, Inc. (“Old HPI”), through a newly formed wholly-owned Equitex subsidiary as well as certain related common stock issuances.Per the terms of the transaction, as amended, Equitex was obligated to deliver $5 million to Old HPI as a condition to close.On March 14, 2006, FastFunds loaned Equitex the $5 million (the “$5 Million Loan”) for one year at 10% per annum interest.As security for the $5 Million Loan, Equitex pledged to FastFunds all of the common stock of Old HPI.In addition, FastFunds is to receive a profit interest from the operations of Old HPI equal to 10% of the net profit of Old HPI, as defined in the relevant loan documents. -1- On January 2, 2007, pursuant to the terms of a Redemption, Stock Sale and Release Agreement (the “Redemption Agreement”) by and between HPI and the Company, we (i) redeemed 8,917,344 shares of our common stock held by HPI, (ii) acquired from HPI an aggregate of 5,000,000 shares of common stock of Denaris Corporation, a Delaware corporation (“Denaris”), (iii) acquired from HPI an aggregate of 1,000 shares of common stock of Key Financial Systems, Inc., a Delaware corporation (“Key Financial”), and (iv) acquired from HPI an aggregate of 1,000 shares of common stock of Nova Financial Systems, Inc., a Delaware corporation (“Nova Financial”). Denaris is now a majority owned subsidiary, and Key Financial and Nova Financial are wholly owned subsidiaries of FFFC. Denaris and Key Financial are inactive entities with no operating or intellectual property assets. Nova has limited activity as well as limited assets.The shares of common stock of each entity transferred to us pursuant to the Redemption Agreement constituted all of HPI holdings in each entity. In consideration of the redemption and acquisition of the shares of Denaris, Key Financial and Nova Financial, we released HPI from all outstanding payment obligations, including obligations under the $5 Million Note dated March 14, 2006.The outstanding balance on the $5 Million Note, including principal and interest accrued, as of the date of the Redemption Agreement was $5,402,398. The Company received a fairness opinion from an unaffiliated third party with respect to this transaction. After the closing of the Redemption Agreement, HPI held 3,500,000 shares of FFFC common stock, constituting approximately 34.3% of FFFC’ s outstanding common stock at December 31, 2009.These shares have been pledged as collateral on certain notes of HPI.During 2008, as a result of the assumption of this debt by HPI Partners, LLC., (“HPIP”) and the subsequent foreclosure by the debt holders upon HPIP. HPIP owns the 3.5 million shares.The principal managers of HPIP are Messrs. Fong and Olson.As of December 31, 2009, we held 1,541,858 shares of HPI common stock, constituting approximately 5.2% of HPI common stock.Pursuant to the Redemption Agreement, the Company and HPI each provided the other certain registration rights relating to the common stock of such party held by the other party. On January 18, 2008, the Company filed a complaint in the Superior Court of Washington in King County (the “Superior Court”). The complaint was filed by FastFunds Financial Corporation, Daniel Bishop, Barbara M. Schaper, HP Services LLC, VP Development Corporation, and Gulfstream Financial Partners, LLC (collectively, the “Plaintiffs”) against Dilbagh Singh Gujral, Ricky Gurdish Gujral, Virendra Chaudhary, Hydrofuels Technology, Inc. (“GHTI”) and Hydrogen Power, Inc. (collectively, the “Defendants”). Messrs. Chaudhary and Dilawari are directors of HPI. GHTI is the majority shareholder of HPI. Ricky Gurdish Gujral is the former chief executive officer of HPI. The complaint alleges fraud, misappropriation of corporate opportunity and breach of fiduciary duty by the Defendants relating to the merger of Equitex, Inc. and Hydrogen Power, Inc., the Sublicense Agreement with GHTI, and payments to Ricky Gurdish Gujral. The complaint seeks the appointment of a receiver to take possession of the property and assets of the Company and to manage and operate the Company pending completion of the action. The complaint also seeks damages in the excess of $3,000,000, exemplary damages, attorney’s fees plus interest and costs and any other relief the court finds just and proper.On January 25, 2008, the Superior Court appointed a receiver of HPI with respect to HPI’s assets. Some assets have been recovered by the Receiver. One of the defendants has filed a counterclaim asserting that the action is frivolous; the Plaintiffs have denied the counterclaim in its entirety.GHTI has sought arbitration regarding ownership of certain patent applications and other intellectual property.GHTI was granted a stay of this case until the arbitration is complete. On March 25, 2010 the Defendants and Plaintiffs entered into a Settlement Agreement and Mutual Release (the “Settlement Agreement”).Pursuant to the Settlement Agreement, which is subject to the approval of the receiver and the Court, the Defendants and Plaintiffs have agreed to release each other from the claims and to have no further suits against each other.Additionally, the Defendants have agreed to assign to the Receiver for the benefits of the Plaintiffs any and all rights, including but not limited to insurance payments and settlements for any and all officers and directors liability insurance policies. In May 2008, FFFC signed an Agreement and Plan of Merger and Reorganization and a related Addendum (together the “Merger Agreement”) to acquire Industrial Systems, Inc. ("ISI"). ISI, founded in 1991 and based in Delta, Colorado, provides turn-key engineering procurement and construction services to the mining, energy and natural resources industries throughout the United States. The Merger Agreement calls for FFFC to acquire 100% of the outstanding securities of ISI in an all stock tax-free exchange, whereby the existing stockholders of ISI will own approximately 80% of the Company's common stock at closing of the transaction. Completion of the transaction is subject to FFFC having -2- no liabilities on its balance sheet unless mutually agreed upon, as well as further due diligence by each party, and other customary pre-closing conditions.The Company was not able to meet the conditions to close the transaction and Merger Agreement expired. However, ISI and the Company on March 9, 2010 re-signed the Merger Agreement under similar terms and conditions and has a termination date of June 30, 2010. From time to time we evaluate opportunities for strategic investments or acquisitions that would complement our current services and products, enhance our technical capabilities or otherwise offer growth opportunities. As a result, acquisition discussions and, in some cases, negotiations may take place and future investments or acquisitions involving cash, debt or equity securities or a combination thereof may result. FastFunds Financial Corporation maintains its principal office at 319 Clematis Street, Suite 703, West Palm Beach, Florida. You can reach us by telephone at (514) 514-9042. (b) Financial information about segments. Through January 31, 2006, we operated in one industry segment, cash disbursement services.We currently have limited operations. (c) Narrative description of business. Prior to the Asset Sale, Chex operated at casinos, gaming and other retail establishments throughout the United States. At each of these locations Chex provided any one or a combination of: check cashing; credit/debit card cash advance systems; and ATM terminals. Chex either staffed the locations with its personnel or provided its products and services to the locations based upon the contract with the location. Chex’s services were provided pursuant to the terms of financial services agreements entered into with each respective establishment. These agreements specified which cash access services were to be provided by Chex, the transaction fees to be charged by Chex to patrons for each type of cash access transaction, and the amount of compensation to be paid by Chex to the location. Pursuant to all of these agreements, Chex maintained the exclusive rights (with rare exception) to provide its services for the term of the contract. Nova was formed to design, market and service credit card products aimed at the sub-prime market consisting mainly of consumers who may not qualify for traditional credit card products. Nova processes payments on a single remaining portfolio which provides the company with limited operations.Nova continues to receive residual payments on approximately 496 cards still active in the Merrick Bank portfolio at December 31, 2009.The Merrick Bank portfolio should continue to see a decline in active accounts in 2010. Subsequent to the Asset Sale, the Company has not conducted limited operations and is the process of locating a business to acquire.The Company currently has no full-time employees. ITEM 1A. RISK FACTORS The purchase of shares of the Company’s common stock is very speculative and involves a very high degree of risk.An investment in the Company is suitable only for the persons who can afford the loss of their entire investment. Accordingly, investors should carefully consider the following risk factors, as well as other information set forth herein, in making an investment decision with respect to securities of the Company. RISKS ASSOCIATED WITH OUR COMPANY AND HISTORY: We have a limited operating business and therefore limited revenues.We have also posted significant losses in each of the past two fiscal years. In January 2006, we sold substantially all of our operating business, owned by Chex, to Game Financial Corporation.The Company currently has a limited operating business and therefore limited revenues.In addition, we have posted significant losses in each of our past two fiscal years including $1,362,076 for the year ended December 31, 2008 and $3,562,393 for the year ended December 31, 2009.As a result, any investment in the Company must be considered purely speculative. -3- The Company’s balance sheet contains certain notes payable, which are currently in default/were due February 28, 2008. Chex previously relied on promissory notes (the “Notes”) issued to private investors to provide operating capital for its business.As of December 31, 2009, the balance of the Notes was $2,090,719.These Notes were due in February 2007 and at that time the Company renewed $283,000 of the Promissory Notes on the same terms and conditions as previously existed.The Company has failed to pay interest and the principal amount of these notes. The Company received complaints filed from several of these note holders.The Company has not responded to these complaints and accordingly the plaintiffs were awarded default judgments.In April 2007 the Company, through a financial advisor, restructured $1,825,000 of the Notes (the “Restructured Notes”).The Restructured Notes carry a stated interest rate of 15% and matured on February 28, 2008.The Company has not paid the interest on the Notes since June 30, 2007 and did not repay the Notes on their maturity date and does not currently have sufficient capital to repay the Notes.In January 2008, the Company and the three guarantors received a complaint filed by the financial advisor (acting as agent for the holders of the Restructured Notes) and the holders of the Restructured Notes.The claim is seeking $1,946,250 plus per diem interest beginning January 22, 2008 at the rate of twenty percent (20%) per annum plus $37,000 due the financial advisor for unpaid fees.The court has ruled in favor of a motion for summary judgment filed by certain of the plaintiffs have had ajudgment entered in the total amount of $2,487,250 in principal and interest on the notes, $40,920 in related claims and $124,972 in attorney’s fees and expenses.The judgment was entered on August 18, 2009. Chex is a guarantor of certain debt of HPI, and the Company’s entire investment in Chex (i.e., its ownership of all outstanding Chex stock) is subject to a security interest securing such obligation.Furthermore, all of the assets of Chex are subject to a security interest for the same debt. In March 2004, HPI closed on $5 million of debt financing and issued convertible promissory notes in that principal amount to two financial institutions (the “Lenders”).The proceeds from the promissory notes were immediately thereafter loaned to Chex.The promissory notes are collateralized, among other things, by all of the assets of Chex, and by the 3,500,000 million shares of Company common stock owned by HPI.In conjunction with the Asset Sale, the holders of the promissory notes consented to the sale of certain assets that secured their notes.In contemplation of the Redemption Agreement described above, on December 29, 2006, HPI and the Company obtained the consent of the Lenders to complete the transactions contemplated by the Redemption Agreement. Contemporaneously with receipt of the consent, HPI and the Company entered into a Note and Security Amendment Agreement dated December 29, 2006 with the Lenders, pursuant to which it was agreed to amend certain terms of the Convertible Promissory Note dated March 8, 2004 in favor of Lenders in the principal amount of $5,000,000 to increase the interest rate applicable to the Convertible Promissory Notes from 7% per annum to 10% per annum and the default interest rate from 10% to 13%.Accordingly, if HPI defaults on the obligations specified under the promissory notes, and if Chex cannot cure such defaults, the Company’s remaining assets could be lost.During 2008 as a result of the assumption of this debt by HPI Partners, LLC., (“HPIP”) and the subsequent foreclosure by the debt holders upon HPIP. HPIP owns the 3.5 million shares. The principal managers of HPIP are Messrs. Fong and Olson.Mr. Fong is the Chairman and CEO of FFFC and Mr. Olson is the secretary of FFFC. We require additional financing to complete our proposed merger with ISI, but we are uncertain whether such financing will be available to us. We will require additional capital to continue or to expand our business plans.We have identified a potential candidate business with which to merge, however, we cannot be certain that business will have revenues from operations that will generate cash flow sufficient to finance our operations and growth thereafter.In addition, we require additional financing to complete the potential merger to eliminate our current debt, or for working capital purposes to operate our business both now, and in the future, including any operations following a successful acquisition, if any. Additional financing could be sought from a number of sources, including but not limited to additional sales of equity or debt securities, or loans from banks, other financial institutions or affiliates of the Company.If additional funds are raised by the issuance of our equity, then the ownership interest of our existing stockholders will be diluted.If additional funds are raised by the issuance of debt or other equity instruments, we may become subject to certain operational limitations (i.e., negative operating covenants), and such securities may have rights senior to those of the holders of our existing common stock.It is also possible that financing will not be available to us on terms acceptable to us, if at all.If adequate funds are not available on acceptable terms, we may be unable to fund our business including the potential acquisition of an operating company. -4- There are currently outstanding securities convertible into or exchangeable for an aggregate of 4,363,824 shares of our common stock which, if converted or exchanged, will substantially dilute our existing stockholders. The Company currently has outstanding notes and securities convertible into or exchangeable for an aggregate of 4,363,824 shares of common stock under certain conditions.In addition, the effective conversion and exercise prices of such securities significantly lower than the current market value of our common stock.If these securities are converted into or exchanged for common stock, their issuance would have a substantial dilutive effect on the percentage ownership of our current stockholders.These securities consist of:(i)options to purchase 330,000 shares of our common stock at an average purchase price of $1.03 per share; and (ii) warrants to purchase an aggregate of 4,033,824 shares of our common stock at a weighted average purchase price of $0.39 per share. Our common stock trades only in an illiquid trading market, which generally results in lower prices for our common stock. Trading of our common stock is conducted on the Over-The-Counter Bulletin Board.This has an adverse effect on the liquidity of our common stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and the lack of security analysts’ and the media’s coverage of our Company and its common stock.This may result in lower prices for our common stock than might otherwise be obtained and could also result in a larger spread between the bid and asked prices for our common stock. We have not paid dividends to date, and have no intention of paying dividends to our stockholders. To date, we have not paid any cash dividends and do not anticipate the payment of cash dividends in the foreseeable future.Accordingly, the only return on an investment in our common stock, if any, may occur upon a subsequent sale of the shares of common stock. ITEM 2. PROPERTIES. FastFunds leases approximately 1,300 square feet for its executive office in West Palm Beach, Florida, which is adequate for its current needs. The current minimum lease payment is approximately $1,800 per month through January 31, 2011, when it expires.Pursuant to the terms of the lease, FastFunds is also responsible for its pro-rata share of taxes, operating expenses and improvement costs. ITEM 3. LEGAL PROCEEDINGS. We are involved in various claims and legal actions arising in the ordinary course of business. In the opinion of management, the ultimate disposition of these matters may have a material adverse impact either individually or in the aggregate on our consolidated results of operations, financial position or cash flows. In January 2008 the Company and three guarantors received a complaint filed by Grace Capital, LLC (as agent) and individual noteholders in the Fourth Judicial District in the County of Hennepin, in the State of Minnesota.The complaint seeks payment of principal and interest of $1,946,250 as of January 22, 2008, plus default per diem interest at the rate of twenty percent (20%) per annum and $37,000 for unpaid fees to Grace Capital, LLC.The court has ruled in favor of a motion for summary judgment filed by certain of the plaintiffs have had ajudgment entered in the total amount of $2,487,250 in principal and interest on the notes, $40,920 in related claims and $124,972 in attorney’s fees and expenses.The judgment was entered on August 18, 2009. Pursuant to the terms of the Asset Sale, the Company owed Game Financial Corporation (“Game”) approximately $300,000.The parties agreed to settle the balance due for $275,000.The Company didn’t make any payments as stipulated in the settlement, and subsequently, Game filed a complaint against the Company.The Company has agreed to a judgment of $275,000 plus interest and attorney fees for a total of $329,146. -5- ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. (a) Market Information. Our common stock is not listed on any exchange; however, market quotes for the Company’s common stock (under the symbol FFFC) may be obtained from the Over-the-Counter Bulletin Board Service. The bulletin board service is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter securities. The table below states the quarterly high and low bid prices for the common stock as reported by the bulletin board service. However, such Over-the-Counter market quotations reflect inter-dealer prices without retail mark-up, mark-down or commission and may not represent actual transactions. Quarter Ended High Low March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 Quarter Ended High Low March 31, 2008 June 30, 2008 September 30, 2008 December 31, 2008 (b) Holders. The number of record holders of our common stock as of April 9, 2010, was 145 according to our transfer agent. This figure excludes an indeterminate number of shareholders whose shares are held in “street” or “nominee” name. (c) Dividends. FastFunds has not declared nor paid cash dividends on our common stock during the previous two fiscal years, nor do we anticipate paying any cash dividends in the foreseeable future. We currently intend to retain any future earnings to fund our limited operations. (d) Securities Authorized for Issuance Under Equity Compensation Plans. We have the following securities authorized for issuance under our equity compensation plans as of December 31, 2009, including options outstanding or available for future issuance under our 2004 Stock Option Plan. -6- Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plan (a) (b) (c) Equity compensation plans not approved by security holders Total Recent Sales of Unregistered Securities None. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the consolidated financial statements and notes thereto for the years ended December 31, 2008 and 2007. The financial statements presented for the year ended December 31, 2009 and 2008 include FastFunds, Chex, Collection Solutions, FastFunds International Limited, Key, Nova and Denaris. In light of the foregoing, and the Company’s sale of substantially all of its assets in January 2006, the historical data presented below is not indicative of, and therefore, not useful for purposes of predicting future results. You should read this information in conjunction with the audited consolidated financial statements of the Company, including the notes to those statements (Item 8), and the following “Management’s Discussion and Analysis of Financial Conditions and Results of Operations”. The Company’s financial statements for the year ended December 31, 2009 have been prepared on a going concern basis, which contemplates the realization of its remaining assets and the settlement of liabilities and commitments in the normal course of business.The Company has incurred significant losses since its inception and has a working capital deficit of $8.454.547, and an accumulated deficit of $20,989,981 as of December 31, 2009.Moreover, it presently has no ongoing business operations or sources of revenue, and little available resources with which to obtain or develop new operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern.There can be no assurance that the Company will have adequate resources to fund future operations or that funds will be available to the Company when needed, or if available, will be available on favorable terms or in amounts required by the Company.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. In May 2008, FFFC signed an Agreement and Plan of Merger and Reorganization (the “ISI Merger”) and a related Addendum to acquire Industrial Systems, Inc. ("ISI"). ISI, founded in 1991 and based in Delta, Colorado, provides turn-key engineering procurement and construction services to the mining, energy and natural resources industries throughout the United States. The letter of intent calls for FFFC to acquire 100% of the outstanding securities of ISI in an all stock tax-free exchange. The terms of the definitive agreement call for the existing stockholders of ISI to own approximately 80% of the Company's common stock at closing of the transaction. Completion of the transaction is -7- subject to FFFC having no liabilities on its balance sheet unless mutually agreed upon, as well as further due diligence by each party, and other customary pre-closing conditions, and was anticipated to occur in 2008.During 2008, the Company did not meet the conditions to close and could give no assurances that it will meet such conditions, accordingly the ISI Merger was not completed. However, ISI and the Company on March 9, 2010 re-signed the Merger Agreement under similar terms and conditions and has a termination date of June 30, 2010.If consummated, this transaction would likely be accounted for as public shell merger or a reverse acquisition with the Company being treated for accounting purposes as the accounting acquiree. (a) Liquidity and Capital Resources For the year ended December 31, 2009, net cash used in operating activities was $141,322 compared to $291,520 for the year ended December 31, 2008.Net loss for the year ended December 31, 2009 was $3,562,393 compared to a net loss of $1,362,076 for the year ended December 31, 2008.The increase in the loss was due to the Company recording a litigation contingency of $2,484,922.Other activity included in the net loss for 2009 included selling general and administrative expenses of $616,692 and interest expense of $465,685.Non cash adjustments to the net loss included the litigation contingency of $2,484,922 as well as stock based compensation of $82,095 and depreciation and amortization of $100,800.The significant activity in the net loss in 2008 includes selling general and administrative expenses of $872,068 and interest expense of $528,827.Non-cash adjustments to the net loss for the year ended December 31, 2008 were approximately $262,000 and consisted primarily of depreciation and amortization of $138,000, stock-based compensation of $119,000 and non cash interest expense of $5,000. Cash provided by investing activities for the year ended December 31, 2008 was $100,000.Net cash provided in 2008 was the result of $100,000 received in payments on notes receivable. Cash provided by financing activities for the year ended December 31, 2009 was $141,207 compared to $191,577 for the year ended December 31, 2008.During the year ended December 31, 2009, the Company issued $143,550 of notes payable and repaid $3,600 of notes payable. The 2008 activity includes the Company receiving $196,850 upon the issuance of notes payable, and the Company repaying $2,281 of notes payable.. For the year ended December 31, 2009, net cash decreased $115 compared to a net cash increase of $57 for the year ended December 31, 2008.Ending cash at December 31, 2009, was $421 compared to $536 at December 31, 2008. Other sources available to us that we may utilize include the sale of equity securities as well as the exercise of stock options and/or warrants, all of which may cause dilution to our stockholders. We may also be able to borrow funds from related and/or third parties. (b) Results of operations. Critical Accounting Policies and Estimates Preparation of the consolidated financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the balance sheets and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates.Moreover, except as described below, we do not employ any critical accounting policies that are selected from among available alternatives or require the exercise of significant management judgment to apply. We believe that the following are some of the more critical accounting policies that currently affect our financial condition and results of operations: 1) stock based compensation; and, 2) income taxes, deferred taxes -8- Stock Based Compensation Share-based compensation expense is based on the estimated fair value at the grant date of the portion of share-based payment awards that are ultimately expected to vest during the period. The grant date fair value of stock-based awards to employees and directors is calculated using the Black-Scholes option pricing model. The assumptions used in the Black-Scholes option pricing model, particularly the Company’s estimates of expected term and volatility, are based in some respects on management’s judgments and historical trends.Compensation expense for the share-based payment awards granted subsequent to December31, 2005, are based on the grant date fair value estimated under ASC 718 “Compensation- Stock Compensation.” Income Taxes, Deferred Taxes The operations of the Company for periods subsequent to the acquisition of the Company by HPI (then known as Equitex) and through August 2004, at which time HPI’s ownership interest fell below 80% are included in consolidated federal income tax returns filed by HPI.Subsequent to August 2004 and through January 29, 2006, the Company will file a separate return.As of January 30, 2006, HPI’s ownership interest again exceeded 80% and the operations of the Company will be included in a consolidated federal income tax return from that date through October 29, 2006 when the ownership fell below 80%.As of October 30, 2006, the Company will be filing separate income tax returns.For financial reporting purposes, the Company’s provision for income taxes has been computed, and current and deferred taxes have been allocated on a basis as if the Company has filed a separate income tax return for each year presented.Management assesses the realization of its deferred tax assets to determine if it is more likely than not that the Company's deferred tax assets will be realizable.The Company adjusts the valuation allowance based on this assessment. In prior years the Company recorded a valuation allowance to reduce its deferred tax assets to the amount, if any, then deemed more likely than not to be realized.The Company considers future taxable income and ongoing prudent and feasible tax planning strategies in assessing the need for the valuation allowance.During 2006, the Company removed its deferred tax valuation allowance and utilized the remainder of its deferred tax assets related to net operating losses to offset the taxable gain resulting from the Asset Sale.In addition, during 2006 the Company utilized a portion of HPI’s net operating losses to offset the remainder of 2006 taxable income resulting in a payable due to HPI. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In June2009, the Financial Accounting Standards Board (“FASB”) issued Codification Accounting Standards Update No.2009-1 (“ASU No.2009-1”), an amendment based on Statement of Financial Accounting Standard No.168, The FASB Accounting Standards Codification (“Codification”) and the Hierarchy of Generally Accepted Accounting Principles — a replacement of FASB Statement No.162, The Hierarchy of Generally Accepted Accounting Principles, under Topic 105, Generally Accepted Accounting Principles. Under this update, the Codification has become the source of US GAAP recognized by the FASB to be applied by nongovernmental entities. The rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of ASU No.2009-1, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification has become non-authoritative.The provisions of ASU No.2009-1 are effective for financial statements issued for interim and annual periods ending after September15, 2009. All accounting references have been updated and therefore all FAS references have been replaced with ASC references. In May 2009, the FASB issued ASC 855-10, “Subsequent Events”, (formerly SFAS No. 165,“Subsequent Events,” which establishes general standards for accounting for and disclosure of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued. The pronouncement requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date, whether that date represents the date the financial statements were issued or were available to be issued.In conjunction with the preparation of these financial statements, an evaluation of subsequent events was performed through March 31, 2010, which is the date the financial statements were issued.No reportable subsequent events were noted. -9- In June 2009, the FASB issued ASC 860 ("Accounting for Transfers of Financial Assets") , which requires additional information regarding transfers of financial assets, including securitization transactions, and where companies have continuing exposure to the risks related to transferred financial assets. ASC 860 eliminates the concept of a "qualifying special-purpose entity," changes the requirements for derecognizing financial assets, and requires additional disclosures. The pronouncement is effective for fiscal years beginning after November 15, 2009. The Company does not believe this pronouncement will impact its financial statements. In June 2009, the FASB issued ASC 810 for determining whether to consolidate a variable interest entity. These amended standards eliminate a mandatory quantitative approach to determine whether a variable interest gives the entity a controlling financial interest in a variable interest entity in favor of a qualitatively focused analysis, and require an ongoing reassessment of whether an entity is the primary beneficiary. These amended standards are effective for us beginning in the first quarter of fiscal year 2010 and the Company does not believe this pronouncement will impact its financial statements. In August2009, the FASB issued Codification Accounting Standards Update No.2009-5 (“ASU No.2009-5”), Measuring Liabilities at Fair Value, under Topic 820, Fair Value Measurements and Disclosures, to provide guidance on the fair value measurement of liabilities. This update provides clarification in circumstances in which a quoted price in an active market for the identical liability is not available. It also clarifies the inputs relating to the existence of a restriction that prevents the transfer of the liability and clarifies that both a quoted price in an active market for the identical liability at the measurement date and the quoted price for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 fair value measurements. ASU No.2009-5 is effective for financial statements issued for interim and annual periods beginning after its issuance. The adoption of ASU No.2009-5 did not have a material impact on our financial statements. Results of operations Results of continuing operations for the year ended December 31, 2009 vs. December 31, 2008 REVENUES Total revenues for 2009 were $54,930 compared to $78,693 for 2008.Revenues for the year ended December 31, 2009 and 2008 consist of credit card income on Nova’s remaining credit card portfolio. OPERATING EXPENSES Operating expenses were $50,024 for the year ended December 31, 2009 compared to $39,874 for 2008.The operating expenses for the year ended December 31, 2009 and 2008 primarily consisted of expenses related to third party servicing fees of Nova’s remaining credit card portfolio. CORPORATE OPERATING (INCOME) EXPENSES Corporate operating expenses for 2009 were $616,692 and $872,068 for 2008. The expenses were comprised of the following: Salaries and benefits $ $ Stock-based compensation Accounting, legal and consulting Travel and entertainment Advertising - Depreciation and amortization - Other $ $ -10- Salaries and related costs decrease in 2009 compared to the year ended December 31, 2008 as the Company had no employees as of March 15, 2009. Accounting, legal and consulting expenses decreased for the year ended December 31, 2009. The decrease for the year ended December 31, 2008 was primarily as a result of decreases in legal fees associated with certain law suits the Company defended in 2008. Current expenses include consulting expenses of $10,000 and $3,000 per month being accrued for services provided by the Acting CEO and corporate secretary respectively, as well as $25,000 accrued annually for Director fees and $100,800 of amortization expense related to a consulting agreement with a former officer of Chex. Other costs included in corporate operating expenses decreased for the year ended December 31, 2009 compared to the year ended December 31, 2008. The 2009 expenses are mostly comprised of rent ($33,863) and telephone ($4,723). In April 2009, the Company issued 2,038,114 shares of common stock to previous holders of the Company’s convertible debentures.The Company issued the shares in consideration of the delay in delivering registered shares of common stock upon notice from the debenture holders.The shares were valued at $0.02 per share (the market value of the common stock), and accordingly the Company recorded $40,763 as stock compensation expense for the year ended December 31, 2009.Also included in stock compensation expense for 2009 were warrants issued to purchase 1,447,618 shares of common stock.The warrants have an exercise price of $0.03 per share, and 1,047,618 warrants expire in April 2010 and 400,000 warrants expire April 2011. The Company recorded $41,333 of stock compensation expense for the issuance of the warrants. Stock based compensation expense for 2009 was related to Stock based compensation expense for 2008 consisted of amortization of costs related to the Restructured Notes. OTHER INCOME (EXPENSE) Other expense, net for the year ended December 31, 2009 was $465,685 compared to expenses of $528,827 for the year ended December 31, 2008.Interest expense for the year ended December, 2009 and 2008 is summarized as: Deferred loan costs and amortization - $ Other - Notes payable to individual investors $ $ $ INCOME TAX EXPENSE There was no income tax expense recorded for the years ended December 31, 2009 and 2008. OFF BALANCE SHEET ARRANGEMENTS None ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the potential loss arising from adverse changes in market rates and prices, such as interest rates and a decline in the stock market. The Company does not enter into derivatives or other financial instruments for trading or speculative purposes. The Company has limited exposure to market risks related to changes in interest rates. The Company does not currently invest in equity instruments of public or private companies for business or strategic purposes. The principal risks of loss arising from adverse changes in market rates and prices to which the Company and its subsidiaries are exposed relate to interest rates on debt. The Company has only fixed rate debt. The Company has $2,729,316 of debt outstanding as of December 31, 2009, of which $2,090,719 has been borrowed at fixed rates ranging from 10% to 15%. This fixed rate debt is subject to renewal quarterly or annually and was due February 28, 2008. -11- ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements are listed under Item 15. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. N/A ITEM 9A. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures A review and evaluation was performed by the Company's management, including the Company's Acting Chief Executive Officer (the "CEO") who is also the Chief Financial Officer (the “CFO”), of the effectiveness of the design and operation of the Company's disclosure controls and procedures as of the end of the period covered by this quarterly report. Based on that review and evaluation, the CEO /CFO has concluded that as of December 31, 2009 disclosure controls and procedures, were effective at ensuring that the material information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported as required in the application of SEC rules and forms. Management’s Report on Internal Controls over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is a set of processes designed by, or under the supervision of, a company’s principal executive and principal financial officers, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP and includes those policies and procedures that: • Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect our transactions and dispositions of our assets; • Provide reasonable assurance our transactions are recorded as necessary to permit preparation of our financial statements in accordance with GAAP, and that receipts and expenditures are being made only in accordance with authorizations of our management and directors; and • Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statement. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. It should be noted that any system of internal control, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system will be met. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our CEO/CFO has not evaluated the effectiveness of our internal control over financial reporting as described in Exchange Act Rules 13a-15(e) and 15d-15(e) as of the end of the period covered by this report based upon criteria established in “Internal Control-Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) due to the fact that the we do not have the personnel resources or technological infrastructure in place to perform the evaluation.Based upon our management’s discussions with our auditors and other advisors, our CEO/CFO believe that, during the period covered by this report, such internal controls and procedures were not effective as described below. -12- Due to the small size and limited financial resources, the Company’s Corporate Secretary and the acting chief executive officer are the only individuals involved in the accounting and financial reporting.As a result, there is no segregation of duties in the accounting function, leaving all aspects of financial reporting in the hands of our acting chief executive officer and physical control of cash in the hands of the Corporate Secretary. This lack of segregation of duties represents a material weakness.We will continue periodically review our disclosure controls and procedures and internal control over financial reporting and make modifications from time to time considered necessary or desirable. This Annual Report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our independent registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this annual report. Changes in Internal Control over Financial Reporting There have been no changes in the Company’s internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. ITEM 9B. OTHER INFORMATION Not applicable. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. (a)(b)(c) Identification of directors, executive officers and certain significant persons Name Age Offices Held Length of service Henry Fong 73 Chairman Since June 2004 Thomas B. Olson 44 Secretary Since June 2004 Barry Hollander 52 Acting Chief Executive Officer Since January 2007 Our directors hold office until the next annual meeting of the stockholders and until their respective successors have been elected and qualified. Officers are appointed by our Board of Directors and hold office until their successors are duly elected and qualified. No arrangement exists between any of the above officers and directors pursuant to which any one of those persons was elected or appointed to such office or position. (d) Family relationships. Not applicable. (e) Business experience. HENRY FONG Mr. Fong became the Company’s chairman and chief executive officer upon the effectiveness of the Merger. In July 2004, Mr. Graham Newall was hired as the chief executive officer. Mr. Fong has served in a variety of roles for other public corporations. Mr. Fong has been the president, treasurer and a director of Equitex from its inception in January 1983 to January 2007. Mr. Fong has been president and a director of Equitex 2000, Inc. since its inception in 2001. Mr. Fong has been President and a Director of China Nuvo Solar Energy, Inc. since March 2002. China Nuvo Solar Energy, Inc. is an alternative energy company.,that ispublicly traded. Mr. Fong has been president and a director of Inhibiton Therapeutics, Inc. since its inception in May 2004.Inhibiton Therapeutics, Inc. is a publicly traded company performing research and development on new cancer therapies.From December 2000 to January 2002, Mr. Fong was a director of Popmail.com, Inc., a publicly traded Internet marketing company. From 1959 to 1982 Mr. Fong served in various -13- accounting, finance and budgeting positions with the Department of the Air Force. During the period from 1972 to 1981 he was assigned to senior supervisory positions at the Department of the Air Force headquarters in the Pentagon. In 1978, he was selected to participate in the Federal Executive Development Program and in 1981, he was appointed to the Senior Executive Service. In 1970 and 1971, he attended the Woodrow Wilson School, Princeton University and was a Princeton Fellow in Public Affairs. Mr. Fong received the Air Force Meritorious Civilian Service Award in 1982. Mr. Fong has passed the uniform certified public accountant exam. In March 1994, Mr. Fong was one of twelve CEOs selected as Silver Award winners in FINANCIAL WORLD magazine’s corporate American “Dream Team.” THOMAS B. OLSON Mr. Olson became the Company’s secretary upon the effectiveness of the Merger.Mr. Olson also served as secretary of Equitex from January 1988 to April 2007, and has been a director of Chex since May 2002. Since March 2002, Mr. Olson has been the secretary of China Nuvo Solar Energy, Inc., a publicly traded alternative energy company. Mr. Olson has been Secretary of Equitex 2000, Inc. since its inception in 2001. Mr. Olson has been secretary of Inhibiton Therapeutics, Inc. since its inception in May 2004.Inhibiton Therapeutics, Inc. is a publicly traded company performing research and development on new cancer therapies.Mr. Olson has attended Arizona State University and the University of Colorado at Denver. BARRY HOLLANDER Mr. Hollander has been our Acting Chief Executive Officer since January 2007.Mr. Hollander has been the chief financial officer of China Nuvo Solar Energy, Inc. since May 2002.Mr. Hollander has been the chief financial officer of VP Sports since March 1999. From 1994 to 1999, Mr. Hollander was the chief financial officer of California Pro Sports, Inc., an in-line skate importer, marketer and distributor. In 1999 California Pro merged with Imaginon, Inc.Mr. Hollander has a BS degree from Fairleigh Dickinson University and passed the uniform certified public accountant exam. (f) Involvement in certain legal proceedings. Not applicable. (g) Promoters and control persons. Not applicable. (h)Audit committee financial expert. See (i) below. (i)Identification of the audit committee The Company does not currently have an audit committee of the board of directors, as none is required, and the board believes it can effectively serve in that function and, therefore, currently does.Management believes that certain individuals on the board of directors may have the necessary attributes to serve as a financial expert on an audit committee, if required. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires executive officers and directors and persons who beneficially own more than 10% of our common stock to file initial reports of ownership and reports of changes in ownership with the SEC. Executive officers, directors and greater-than-10% beneficial owners are required by SEC regulations to furnish us with copies of all Section 16(a) reports they file.We believe that during 2009, based solely on a review of the copies of such forms furnished to us during 2009 and written representations from the executive officers, directors and greater-than-10% beneficial owners of our common stock, have complied with all Section 16 filing requirements. -14- CODE OF ETHICS We have adopted a Code of Ethics for our senior financial management, which includes our chief executive officer and chief financial officer as principal executive and accounting officers, that has been filed as an exhibit to this report. ITEM 11.EXECUTIVE COMPENSATION. Compensation Discussion and Analysis Equity Compensation Mr. Barry Hollander became Acting Chief Executive Officer in January 2007, filling a vacancy.Prior to that appointment, Mr. Hollander was providing functions related to accounting, finance and general operations of the Company as a consultant.Pursuant to the Board of Directors resolution, Mr. Hollander receives a management fee of $12,000 per month. Cash Incentive Bonuses We had no cash incentive bonus program in effect for 2009. Severance and Change-in-Control Benefits We had no provisions for mandatory severance benefits in the event of a termination of change of control of the Company. We have no plan or arrangement with respect to any officer’s of the Company that will result from a change in control of the Company or a change in the individual’s responsibilities following a change in control.For descriptions of applicable employment agreements and arrangements, please refer to the above paragraph (a) of this Item. Other Benefits Through the Asset Sale on January 31, 2006, our executives were eligible to participate in all of our employee benefit plans, such as medical, dental, vision, group life and disability insurance on the same basis as our other employees. We currently have no benefit plan. Summary Compensation Table The following table sets forth information regarding compensation paid to our officers during the years ended December 31, 2009 and 2008: -15- Name and Principal Position Year Salary Bonus All Other Compensation Total ($) (a) (b) (c) (d) (i) (j) Barry Hollander (1) Acting Chief Executive Officer $0 $0 $0 $0 Mr. Hollander became the acting chief executive officer on January 2, 2007 to fill a vacancy and the Company accrued fees of $10,000 per month during 2009. During the year ended December 31, 2009 Mr. Hollander received payments of $13,900 and $144,400 is included in accrued liabilities related parties at December 31, 2009. Grant of Plan-Based Awards None. Outstanding Equity Awards at Fiscal Year-End Table None. Option Awards Stock Awards Name Number of Securities Under-lying Unexer-cised Options (#) Exer-cisable Number of Securities Under-lying Unexer-cised Options (#) Unexer-cisable Equity Incentive Plan Awards: Number of Securities Under-lying Unexer-cised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Securities That Have Not Vested (#) Market Value of Securities That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Securities or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Securities or Other Rights That Have Not Vested (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Henry Fong 0 0 2/29/2017 0 $0 0 $0 Option Exercises and Stock Vested Table None. Non-Qualified Deferred Compensation Plans We have no non-qualified deferred compensation plans currently in effect. Director Compensation The following table shows the compensation earned by each of our non-officer directors for the year ended December 31, 2009. -16- Name Fees Earned or Paid in Cash ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Change in Pension Value and Non-Qualified Deferred Compensation Earnings All Other Compensation Total ($) (a) (b) (c) (d) (e) (f) (g) (h) Henry Fong Amount reflects the dollar amount recognized for financial statement reporting purposes for the fiscal year ended December 31, 2009 in accordance with SFAS 123(R) of stock option awards, and may include amounts from awards granted in and prior to fiscal year 2008.Assumptions used in the calculation of this amount for employees are identified in Note 2 to our annual financial statements for the year ended December 31, 2009 included elsewhere in this Annual Report. The 2009 amounts were not paid and are included in accrued expenses on the 2009 balance sheet.In September 2005 the Board of Directors of the Company authorized a new compensation plan to all Directors of the Company, which includes the grant of 30,000 options to each director on an annual basis, as well as annual compensation of $25,000 to each director, to be paid in monthly installments. Beginning with the monthly fee due September 1, 2006, the Board of Directors temporarily suspended the monthly payment and accordingly, at December 31, 2009, $154,159 is included in accrued liabilities representing the total amount that remains unpaid in the aggregate.Additionally, members of the board of directors receive reimbursement for expenses incurred in attending board meetings or for other services related to their responsibilities as board members. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. (a) Security Ownership of Certain Beneficial Owners and Security Ownership of Management. The following table contains information at March 31, 2010, as to the beneficial ownership of shares of our common stock by each person who, to our knowledge at that date, was the beneficial owner of five percent or more of the outstanding shares of the class, each person who is a director or a named executive officer of the Company under the summary compensation table and all persons as a group who are current executive officers and directors, and as to the percentage of outstanding shares so held by them at March 31, 2010. The number of shares beneficially held is determined under rules promulgated by the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose.Including the number of shares below does not, however, constitute an admission that the named stockholder is a direct or indirect beneficial owner of the shares. Name and Address of Beneficial Owner Shares of Common Stock Owned (1) Shares of Common Stock Underlying Options (1) Total Percentage of Common Stock Owned (2) HPI Partners, LLC. 7315 E. Peakview Ave. Englewood, Co. 80111 0 34.3% Henry Fong 7eakview Ave Englewood CO 80111 2.3% -17- Name and Address of Beneficial Owner Shares of Common Stock Owned (1) Shares of Common Stock Underlying Options (1) Total Percentage of Common Stock Owned (2) Barry Hollander 319 Clematis St #703 West Palm Beach FL 33401 0 0.3% All officers and directors as a group (three persons) 3.0% (1)The beneficial owners exercise sole voting and investment power. (2)As of March 31, 2010, 10,212,456 shares of our common stock were outstanding. (c) Changes in control. If we conclude the transaction with ISI the acquisition would result in a change of control of the Company. ISI is an engineering procurement and construction services company to the mining, energy and natural resources industries. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. (a) Transactions with Related Persons. None. Transactions with Directors DIRECTOR INDEPENDENCE Our board of directors has one director and has no standing sub-committees at this time due to the associated expenses and the small size of our board.We are not currently listed on a national securities exchange that has requirements that a majority of the board of directors be independent, however, the board has determined that Aaron A. Grunfeld, until his resignation on November 8, 2008, was an “independent” under the definition set forth in the listing standards of the NASDAQ Stock Market, Inc., which is the definition that our board has chosen to use for the purposes of the determining independence. In performing the functions of the audit committee, our board oversees our accounting and financial reporting process.In this function, our board performs several functions.Our board, among other duties, evaluates and assesses the qualifications of the Company’s independent auditors; determines whether to retain or terminate the existing independent auditors; meets with the independent auditors and financial management of the Company to review the scope of the proposed audit and audit procedures on an annual basis; reviews and approves the retention of independent auditors for any non-audit services; reviews the independence of the independent auditors; reviews with the independent auditors and with the Company’s financial accounting personnel the adequacy and effectiveness of accounting and financial controls and considers recommendations for improvement of such controls; reviews the financial statements to be included in our annual and quarterly reports filed with the Securities and Exchange Commission; and discusses with the Company’s management and the independent auditors the results of the annual audit and the results of our quarterly financial statements. While we do not currently have a standing compensation committee, our non-employee director considers executive officer compensation, and our entire board participates in the consideration of director compensation.Our non-employee board members oversee our compensation policies, plans and programs.Our non-employee board members further review and approve corporate performance goals and objectives relevant to the compensation of our executive officers; review the compensation and other terms of employment of our Chief -18- Executive Officer and our other executive officers; and administer our equity incentive and stock option plans.Each of our directors participates in the consideration of director nominees.In addition to nominees recommended by directors, our board will consider nominees recommended by shareholders if submitted in writing to our secretary.Our board believes that any candidate for director, whether recommended by shareholders or by the board, should be considered on the basis of all factors relevant to our needs and the credentials of the candidate at the time the candidate is proposed.Such factors include relevant business and industry experience and demonstrated character and judgment. Indebtedness of management. Mr. James Welbourn, one of the Company’s former directors (resigned January 2, 2007) has a note payable to the Company at December 31, 2009 in the amount of $152,566, which is presented as a reduction of stockholders’ equity in the Company’s balance sheet as of December 31, 2009.In conjunction with the Asset Sale, the Company agreed to compensate the director $100,800 annually in consideration of a five year non-compete agreement and a release, whereby the director waived his right to future commissions that he was previously entitled to.Such compensation is being applied to reduce the note payable. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. R.R. Hawkins & Associates International PSC (“Hawkins”) served as our independent registered public accounting firm for December 31, 2009 and 2008. Audit Fees Fees billed and expected to be billed by Hawkins for audit services related to the year ended December 31, 2009 and 2008 were approximately $7,000, respectively, which includes out-of-pocket costs incurred in connection with these services. Audit-Related Fees Fees billed by Hawkins for audit-related services related to the years ended December 31, 2009 were approximately $0. Tax Fees Fees billed and expected to be billed by Hawkins for tax return preparation services related to the year ended December 31, 2009 were approximately $0. All Other Fees The Company incurred no other fees to Hawkins for 2009 and 2008. -19- Preapproval Policy Pursuant to our Audit Committee Charter, before the accountant is engaged by us to render audit or non-audit services, our audit committee approves the engagement.In absence of a standing audit committee, such approval is made by our entire board of directors. -20- PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES AND REPORTS ON FORM 8-K. (a) The following documents are filed as a part of this report immediately following the signature page. 1. Financial Statements and Supplementary Data Page Report of Independent Registered Public Accounting Firm F-1 Consolidated financial statements: Consolidated balance sheets - December 31, 2009 and 2008 F-2 Consolidated statements of operations - years ended December 31, 2009 and 2008 F-3 Consolidated statements of stockholders’ equity (equity deficiency) Years ended December 31, 2009 and 2008 F-4 Consolidated statements of cash flows - years ended December 31, 2009 and 2008 F-5 Notes to consolidated financial statements F-6 – F-25 2. Financial Statements Schedules. Financial statements and exhibits – Schedule 11, Valuation and Qualifying Accounts, are omitted because the information is included in the consolidated financial statements and notes. 3. Exhibits. Asset Purchase Agreement among Game Financial Corporation, Chex Services, Inc. and FastFunds Financial Corporation, dated as of December 22, 2005 (incorporated by reference to Exhibit 10.1 to the registrant’s Current Report filed on December 27, 2005). Articles of Incorporation of FastFunds Financial Corporation (incorporated by reference to Exhibit 3.(I) of the registrant's Registration Statement on Form 10-SB filed on August 7, 2001). Bylaws of FastFunds Financial Corporation (incorporated by reference to Exhibit 3 of the registrant's Registration Statement on Form 10-SB filed on August 7, 2001). Voting Agreement between Game Financial Corporation, FastFunds Financial Corporation and Equitex, Inc., dated December 22, 2005 (incorporated by reference to Exhibit 10.2 to the registrant’s Current Report filed on December 27, 2005). Transition Service Agreement between Game Financial Corporation, Chex Services, Inc. and FastFunds Financial Corporation, dated as of January 31, 2006 (incorporated by reference to Exhibit 10.1 to the registrant’s Current Report filed on February 6, 2006). $5 million Secured Promissory Note of Equitex, Inc. in favor of FastFunds Financial Corporation, dated as of March 14, 2006 (incorporated by reference to Exhibit 10.2 to the registrant’s Current Report filed on March 20, 2006). Stock Pledge Agreement between Equitex, Inc. and FastFunds Financial Corporation, dated as of March 14, 2006 (incorporated by reference to Exhibit 10.2 to the registrant’s Current Report filed on March 20, 2006). Agreement (for profit participation) between Equitex, Inc. and FastFunds Financial Corporation, dated as of March 14, 2006 (incorporated by reference to Exhibit 10.3 to the registrant’s Current Report filed on March 20, 2006). -21- Code of Ethics (Filed herewith). List of Subsidiaries (Filed herewith). Certification of Chief Executive Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 (filed herewith). Certifications under Section 906 of Sarbanes-Oxley Act of 2002 (filed herewith). SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 15, 2010 FASTFUNDS FINANCIAL CORPORATION (Registrant) By /S/ BARRY HOLLANDER Acting Chief Executive Officer Principal Executive Officer and Principal Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Date: April 15, 2010 /S/ BARRY HOLLANDER Barry Hollander, Acting Chief Executive Officer Date: April 15, 2010 /S/ HENRY FONG Henry Fong, Director -22- FASTFUNDS FINANCIAL CORPORATION AND SUBSIDIARIES YEARS ENDED DECEMBER 31, 2009 and 2008 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Reports of Independent Registered Public Accounting Firm F-1 Consolidated financial statements: Consolidated balance sheets F-2 Consolidated statements of operations F-3 Consolidated statements of stockholders’ equity (equity deficiency) F-4 Consolidated statements of cash flows F-5 Notes to consolidated financial statements F-6 – F-25 Board of Directors FastFunds Financial Corporation Denver, Colorado Report of Independent Registered Public Accounting Firm We have audited the balance sheet of FastFunds Financial Corporation as of December 31, 2009 and 2008, the related statements of operations, stockholders’ equity and cash flows for the years ending December 31, 2009 and 2008.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the schedule of accounts receivable is free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the schedule of accounts receivable.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of FastFunds Financial Corporation as of December 31, 2009 and 2008, the results of operations and its cash flows for the year ended December 31, 2009 and 2008 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred net losses since inception, which raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustment that might result from the outcome of this uncertainty. /s/ R.R. Hawkins & Associates International, PSC April 13, 2010 Los Angeles, CA F-1 FASTFUNDS FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $8,916 (2009) and $12,615 (2008) Current portion of notes and advances receivable (Note 3) Other current assets Total current assets Accounts receivable Intangible and other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY DEFICIENCY Current liabilities: Cash overdraft $ $
